United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
NEBRASKA WESTERN IOWA HEALTH
CARE SYSTEM, Grand Island, NE, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1239
Issued: November 9, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 4, 2007 appellant filed a timely appeal from a January 31, 2007 merit decision
of the Office of Workers’ Compensation Programs that denied modification of a July 11, 2006
decision terminating her compensation benefits. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of the claim.
ISSUES
The issues are: (1) whether the Office met its burden of proof to terminate appellant’s
compensation effective July 11, 2006; and (2) whether appellant met her burden of proof in
establishing that she had any disability on or after July 11, 2006 causally related to her accepted
lumbar and thoracic strains.
FACTUAL HISTORY
On May 14, 2005 appellant, then a 55-year-old practical nurse, filed a traumatic injury
claim stating that she injured her middle and lower back in the performance of duty on May 7,

2005 when she pulled a patient toward her and experienced pressure.1 In a May 12, 2005 note,
Dr. Thomas F. Werner, a Board-certified family practitioner, diagnosed back strain secondary to
injury incurred while “lifting or moving” a patient. Appellant stopped work on May 10, 2005
and returned on May 14, 2005. The Office accepted this claim for sprain/strain of the lumbar
and thoracic regions.
On August 16, 2005 appellant filed a second traumatic injury claim stating that she
injured her lower back on that day while maneuvering a patient.2 She stopped work on
August 16, 2005 and returned on August 17, 2005. In an August 16, 2005 report, Dr. Douglas J.
Herbek, a Board-certified family practitioner, noted that appellant had a history of back problems
since May 2005 and diagnosed low back strain. On August 22, 2005 he related appellant’s claim
that her supervisor asked to perform tasks at work which were outside her physical restrictions.
The Office accepted appellant’s claim for lumbar and thoracic sprain/strain and paid appropriate
compensation.
On September 12, 2005 Dr. Herbek diagnosed low back strain and indicated that
appellant initially injured her back in May 2005 but reinjured it at work on August 16, 2005. On
September 30, 2005 he noted appellant’s belief that her back was worsening despite her work
restrictions, physical therapy and medication.
In a November 4, 2005 report, Dr. Adeleke Badejo, a Board-certified neurosurgeon,
noted appellant’s medical history, complaints of back pain and an October 4, 2005 magnetic
resonance imaging (MRI) scan report. He diagnosed degenerative disc disease at L1-2 with mild
spinal stenosis but stated: “I cannot explain [appellant’s] symptoms on the basis of the mild
stenosis at L1-2. My feeling is that her symptoms could be due to degenerative disc disease.
This would not, however, explain the radicular component of her complaint.” Dr. Badejo
recommended that appellant return to work in a limited-duty capacity on a graduated schedule.
In a November 4, 2005 duty status report, Dr. Herbek indicated that appellant could
return to work with restrictions as of November 7, 2005. He agreed with Dr. Badejo’s
recommendations concerning appellant’s return to a limited-duty job assignment. Appellant did
not return to work and also ceased attending physical therapy.
In a December 2, 2005 report, Dr. Herbek noted that, despite his and Dr. Badejo’s
recommendations, appellant had not returned to work and had not resumed physical therapy. He
diagnosed low back strain and neck strain. On December 12, 2005 Dr. Herbek explained that
Dr. Badejo had given appellant permission to return to work with restrictions. However, he
advised that appellant had not yet returned to work. Dr. Herbek explained that he was unable to
opine whether appellant could work a full eight hours per day, as she had not yet attempted to
work the four hours recommended.

1

The claim was assigned Office file number 112029594.

2

The claim was assigned Office file number 112030908. File number 112029594 and file number 112030908
were combined on October 7, 2005.

2

On January 9, 2006 the Office referred appellant for a functional capacity evaluation. In
a January 11, 2006 statement, appellant asserted that she could not undergo a functional capacity
evaluation because she could not work. On January 18, 2006 the Office informed her that the
employing establishment had made her a limited-duty job offer which the Office found suitable.
Appellant declined the offered position on January 21, 2006, stating: “I have a degree as a
Licensed Practical Nurse. I must lay down four to five times on my bed throughout the day
because of back pain. I am also receiving [Social Security Disability Insurance] because I am
unable to work due to my back pain.” On January 25, 2006 the Office informed appellant that
the employing establishment had offered her a position as a telephone operator, which the Office
determined to be suitable. In a January 28, 2006 statement, appellant attributed her disability to
her osteoarthritis and degenerative disc disease. She stated: “I know I am unable to do the job
that you offered because of my pain and my need to lay down when I feel I must.” On
February 27, 2006 the Office advised appellant that it had determined that her justifications for
refusing the limited-duty job offer were invalid.
On March 2, 2006 the Office referred appellant, together with a statement of accepted
facts, to Dr. Thomas Connolly, a Board-certified orthopedic surgeon, for a second opinion
examination.
Appellant underwent the functional capacity evaluation on April 25, 2006. In a May 2,
2006 report, Neal Wachholtz, a physical therapist, determined that appellant’s tests were invalid
and that he was unable to obtain accurate information concerning her condition due to “poor
effort during functional testing.” He also noted that, despite displaying full range of motion
during testing, appellant “also displays significant pain behaviors.” Mr. Wachholtz explained
that appellant reported “severe limitations,” stating that she “cannot do anything,” “totally cannot
work” and “cannot keep a job.” He stated that he could not recommend permanent restrictions,
as he was unable to reconcile appellant’s “subjective complaints of pain and her portrayed level
of disability” with the objective findings. However, Mr. Wachholtz estimated appellant’s work
capacity through her general strength and findings concerning her degenerative disc disease,
concluding that she was probably capable of working full time in a light to medium-duty
position.
In an April 28, 2006 report, Dr. Connolly reviewed appellant’s medical history and
performed a physical examination, finding evidence of degenerative changes of the spine. He
noted that appellant ambulated with a shuffling gait but had complete range of motion of the
neck and bilateral upper extremities. Dr. Connolly also found that appellant’s pain seemed
restricted to the lumbar region, but that she did not report lumbar pain when her head, neck and
shoulders were manipulated. He determined that appellant had underlying nonemployment
osteoarthritis to which her complaints of thoracolumbar pain were related. Dr. Connolly
concluded that appellant’s subjective complaints of pain were disproportionate to her objective
findings and diagnostic test results. In a May 11, 2006 supplemental report, he diagnosed
nonemployment-related osteoarthritis and degenerative changes at L1-2 and explained that
thoracic and lumbar strains generally resolved over the course of a few months. Dr. Connolly
noted that more than a year had elapsed since appellant’s injury and any disability should have
already resolved.

3

On June 7, 2006 the Office issued a notice of proposed termination of appellant’s
compensation.
Following the Office’s proposed termination, appellant submitted several medical
reports. In a May 30, 2006 report, Dr. Anne K. Morse, an internist, diagnosed degenerative joint
disease and degenerative disc disease. On June 5, 2006 she diagnosed cervical and lumbar
degenerative disc disease as well as back pain secondary to degenerative disc disease and
degenerative joint disease, gastritis, depression and menopausal syndrome. In a June 19, 2006
report, Dr. Morse noted appellant’s refusal to return to work. She explained that appellant’s
degenerative disc disease was likely a preexisting condition, which “certainly was aggravated by
her injury but was not something that should cause her any long-term disability.” Dr. Morse did
not believe that appellant’s degenerative disc disease should be “a cause for disability” and stated
that appellant’s claimed employment-related disability was “minimal compared to the disability
she is allowing herself to have.” Other treatment notes from Dr. Morse addressed appellant’s
status and symptoms.
By decision dated July 11, 2006, the Office terminated appellant’s compensation
effective the same day.
On August 5, 2006 appellant appealed to the Board. On October 26, 2006 the Board
dismissed the appeal at appellant’s request so that she could pursue reconsideration before the
Office.3 In support of her reconsideration request, appellant provided additional copies of
reports previously received into the record, including Dr. Herbek’s August 22 and December 2,
2005 reports and Dr. Morse’s May 30, June 5 and 19, 2006 reports.
By decision dated January 31, 2007, the Office denied modification of its July 11, 2006
termination decision.
LEGAL PRECEDENT -- ISSUE 1
Once the Office has accepted a claim, it has the burden of justifying termination or
modification of compensation benefits.4 The Office may not terminate compensation without
establishing that the disability ceased or that it was no longer related to the employment.5 The
Office’s burden of proof includes the necessity of furnishing rationalized medical opinion
evidence based on a proper factual and medical background.6
ANALYSIS -- ISSUE 1
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation because the weight of medical evidence of record does not support continuing
3

Docket No. 06-1895 (issued October 26, 2005).

4

Charles E. Minniss, 40 ECAB 708, 716 (1989); Vivien L. Minor, 37 ECAB 541, 546 (1986).

5

Id.

6

See Del K. Rykert, 40 ECAB 284, 295-96 (1988).

4

employment-related disability. In reports prepared through November and December 2005,
Dr. Herbek recommended physical therapy but advised that appellant was capable of working in
a limited-duty position. Appellant attended only one session of the recommended physical
therapy and did not return to work. Dr. Herbek referred appellant for an evaluation with
Dr. Badejo, who provided a November 4, 2005 report concluding that appellant was capable of
returning to work. In November 18 and December 2, 2005 reports, Dr. Herbek concurred with
Dr. Badejo concerning appellant’s work capacity. However, appellant did not return to work.
The Office referred appellant to Dr. Connolly for a second opinion examination. In an
April 28, 2006 report, Dr. Connolly presented his physical examination findings and the
diagnostic test results, noting that both the examination and previous MRI scans supported a
diagnosis of osteoarthritis and degenerative changes of the lumbar spine. He explained that
appellant’s conditions were preexisting, nonemployment changes and that her accepted injury
should have resolved within several months. Dr. Connolly also indicated that appellant’s
subjective complaints of pain were far more “impressive” than the diagnostic testing results or
physical examination findings suggested. He found that her MRI scan report showed minor
degenerative changes and that she exhibited full range of motion and limited tenderness on
physical examination. However, Dr. Connolly noted that appellant walked with a shuffling gait
and presented complaints of pain that were not supported by the objective evidence. In a
May 11, 2006 report, he stated that her lumbar and thoracic strain should have resolved within a
few months, yet it had been a year since her injury. Based upon his report, the Office determined
that appellant no longer had employment-related disability or condition. The Board finds that
Dr. Connolly reviewed of the diagnostic testing results, detailed his physical examination
findings and provided explanation and rationale supporting his conclusion that appellant’s
employment-related condition had resolved. Accordingly, the medical evidence establishes that
appellant no longer has residuals from her employment-related injury. The Office met its burden
of proof in terminating her compensation benefits.
After the Office proposed to terminate appellant’s benefits, she submitted reports from
Dr. Morse. However, these reports provide limited support for appellant’s continuing disability.
In a June 19, 2006 report, Dr. Morse stated that appellant’s degenerative disc disease was likely a
preexisting condition but that the May 7 and August 16, 2005 traumatic injuries aggravated it.
However, she also indicated that she did not believe that appellant’s degenerative disc disease
should be “a cause for disability.” Dr. Morse stated that appellant’s claimed employment-related
disability was “minimal compared to the disability she is allowing herself to have.” To the
extent that she supported that appellant’s condition remained causally related to her accepted
employment injuries, she provided an equivocal opinion, stating that while the employment
injuries aggravated a preexisting condition she questioned why such an aggravation would be
ongoing and cause for disability. The Board has held that a medical opinion which is speculative
or equivocal in nature is of limited probative value on the issue of causal relationship.7 Other
treatment records from Dr. Morse did not provide additional reasoning in support for an ongoing
employment-related condition.

7

See Leonard J. O’Keefe, 14 ECAB 42, 48 (1962) (where the Board held that medical opinions based upon an
incomplete history or which are speculative or equivocal in character have little probative value).

5

Accordingly, the Board finds that the Office properly terminated appellant’s
compensation benefits effective July 11, 2006.
LEGAL PRECEDENT -- ISSUE 2
After termination or modification of compensation benefits, clearly warranted on the
basis of the evidence, the burden for reinstating compensation shifts to appellant. In order to
prevail, appellant must establish by the weight of the reliable, probative and substantial evidence
that she had an employment-related disability, which continued after termination of
compensation benefits.8
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between
appellant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of appellant, must be one
of reasonable medical certainty and must be supported by medical rationale explaining the nature
of the relationship between the diagnosed condition and the specific employment factors
identified by appellant.9
ANALYSIS -- ISSUE 2
The Board finds that appellant has not met her burden of proof in establishing that she
had any disability causally related to her employment after July 11, 2006. Following the
Office’s termination of her compensation benefits, appellant submitted several medical reports
already received into the record and duly considered by the Office. Specifically, appellant
provided August 22 and December 2, 2005 reports from Dr. Herbek and May 30, June 5 and 19,
2006 reports from Dr. Morse. However, these reports had already been reviewed and considered
by the Office before the termination of appellant’s benefits and are insufficient to establish that
she had an employment-related condition or disability after July 11, 2006. Appellant did not
submit any new medical evidence explaining why any continuing condition or disability would
be causally related to her employment. Therefore, the Board finds that appellant did not meet
her burden of proof in establishing that she had continuing employment-related disability after
July 11, 2006.
CONCLUSION
The Board finds that the Office met its burden of proof to terminate appellant’s
compensation effective July 11, 2006 and she did not meet her burden of proof in establishing
that she had any employment-related disability after July 11, 2006.

8

Talmadge Miller, 47 ECAB 673, 679 (1996); Wentworth M. Murray, 7 ECAB 570, 572 (1955).

9

Victor J. Woodhams, 41 ECAB 345 (1989).

6

ORDER
IT IS HEREBY ORDERED THAT the January 31, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 9, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

